NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50302

                Plaintiff-Appellee,             D.C. No. 8:15-cr-00114-TJH-1

 v.
                                                MEMORANDUM*
KEVIN QUOC TRAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Kevin Quoc Tran appeals from the district court’s judgment and challenges

the sentence of one year and one day imposed following his guilty-plea conviction

for being a prohibited person in possession of firearms, in violation of 18 U.S.C.

§ 922(g)(9). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tran argues that the district court failed to explain adequately its rejection of

his argument for a base offense level of six pursuant to U.S.S.G. § 2K2.1(b)(2),

and imposed a substantively unreasonable sentence. However, the record reflects

that the district court sufficiently explained its determination that, because Tran

had failed to show that he possessed the firearms solely for lawful sporting

purposes or collection and had not unlawfully discharged or otherwise used them,

U.S.S.G. § 2K2.1(b)(2) was inapplicable. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc). Moreover, the sentence of one year and one

day is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances. See Gall v. United States, 552 U.S.
38, 51 (2007).

      Given our decision on the merits, we do not reach the validity of the appeal

waiver in the parties’ plea agreement. See United States v. Jacobo Castillo, 496
F.3d 947, 957 (9th Cir. 2007) (en banc) (appeal waiver is not jurisdictional).

      AFFIRMED.




                                          2                                      18-50302